                                                             1   Vaughn A. Crawford, Esq.
                                                                 Nevada Bar No. 7665
                                                             2   Dawn L. Davis, Esq.
                                                             3   Nevada Bar No. 13329
                                                                 SNELL & WILMER LLP.
                                                             4   3883 Howard Hughes Parkway, Suite 1100
                                                                 Las Vegas, Nevada 89169
                                                             5   Telephone: 702.784.5200
                                                                 Facsimile: 702.784.5252
                                                             6   Email: vcrawford@ swlaw.com
                                                             7           ddavis@swlaw.com
                                                                 Attorneys for Defendant
                                                             8   Tristar Product, Inc.

                                                             9   Michael J. Lopes Esq.
                                                                 Admitted Pro Hac Vice
                                                            10
                                                                 Gordon & Rees LLP
                                                            11   1 Battery Park Plaza 28th Floor
SNELL & WILMER




                                                                 New York, New York 10004
                               3883 HOWARD HUGHES PARKWAY

                                  LAS VEGAS, NEVADA 89169




                                                            12   Telephone: 212-453-0752
                                                                 Facsimile: 212-269-5505
                      LAW OFFICES

                                         SUITE 1100




                                                            13
             L.L.P.




                                                                 Email: mlopes@grsm.com
                                                                 Co-counsel for Defendant
                                                            14
                                                                 Tristar Product, Inc.
                                                            15

                                                            16                              UNITED STATES DISTRICT COURT
                                                                                                 DISTRICT OF NEVADA
                                                            17
                                                                   TAWNDRA L. HEATH, an individual,                         Case Number
                                                            18
                                                                                                                     2:17-cv-02869-GMN-BNW
                                                            19                                     Plaintiff,

                                                            20            vs.                                   JOINT MOTION TO CONTINUE THE
                                                                                                                    MAY 18, 2020 TRIAL DATE
                                                            21     TRISTAR PRODUCTS, INC., a Pennsylvania
                                                            22     corporation; Zhongshan Jinguang Household
                                                                   Appliance Manufacture Co., LTD., a foreign
                                                            23     corporation; DOE Individuals 1–10; and ROE
                                                                   Corporations 11–20;
                                                            24
                                                                                                   Defendant.
                                                            25

                                                            26

                                                            27

                                                            28
                                                             1   TO THE HONORABLE COURT:
                                                             2           Plaintiff, Tawndra L. Heath, by and through her counsel, Joseph J. Troiano of Cogburn Law
                                                             3   Offices, and Defendants Tristar Products Inc. and Zhongshan Jinguang Household Appliance
                                                             4   Manufacture Co., LTD by and through their counsel Dawn Davis of Snell & Wilmer and Michael
                                                             5   Lopes, Esq. of Gordon Rees Scully Mansukhani LLP (collectively “parties”) hereby move jointly
                                                             6   to continue to the May 18, 2020 trial of this action.
                                                             7           This motion is made pursuant to Local Rule IA 6-1, and is based on the grounds that good
                                                             8   cause exists for the court to consent to continue the trial date based on the COVID-19 epidemic.
                                                             9   This is the first request for a trial continuance.
                                                            10    Dated: April 2, 2020                                  GORDON REES SCULLY MANSUKHANI
                                                            11                                                          LLP
SNELL & WILMER
                               3883 HOWARD HUGHES PARKWAY

                                  LAS VEGAS, NEVADA 89169




                                                            12
                                                                                                                        By: /s/ Michael J. Lopes
                      LAW OFFICES

                                         SUITE 1100




                                                            13
             L.L.P.




                                                                                                                        Michael J. Lopes
                                                            14                                                          Attorneys for Defendants

                                                            15                                                          SNELL & WILMER L.L.P

                                                            16                                                          By: /s/ Dawn L. Davis
                                                                                                                        Dawn L. Davis
                                                            17
                                                                                                                        Attorneys for Defendants
                                                            18
                                                                                                                        COGBURN LAW OFFICES
                                                            19
                                                                                                                        By: /s/ Joseph Troiano
                                                            20                                                          Joseph Troiano
                                                                                                                        Attorneys for Plaintiff
                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                                      -2-
                                                             1   MEMORANDUM OF POINTS AND AUTHORITIES
                                                             2           I.       STATEMENT OF FACTS
                                                             3                    a.     Procedural History of this Case.
                                                             4

                                                             5           Plaintiff sued Defendants in order to recover for burn injuries sustained arising out of a
                                                             6   December 29, 2016 incident allegedly caused by a defective pressure cooker manufactured by
                                                             7   Defendants. On or about October 12, 2017, Plaintiff Tawndra L. Heath commenced an action
                                                             8   against Tristar Products, Inc. in the Eighth Judicial District Court for Clark County, Nevada. On
                                                             9   or about November 15, 2017, the case was removed to the United States District Court – District
                                                            10   of Nevada.
                                                            11           On December 18, 2019, the Court entered the parties’ Joint Pretrial Order (ECF 110). The
SNELL & WILMER
                               3883 HOWARD HUGHES PARKWAY

                                  LAS VEGAS, NEVADA 89169




                                                            12   Joint Pretrial Order set forth the following dates for trial:
                      LAW OFFICES

                                         SUITE 1100




                                                            13                   Trial briefs, exhibit and witness lists, proposed voir dire, and proposed jury
             L.L.P.




                                                            14                    instructions due no later than 5/7/2020;
                                                            15                   Calendar Call set for 5/12/2020;
                                                            16                   Jury Trial set for 5/18/2020.
                                                            17                    b.     Events Since the Trial Date was Scheduled.
                                                            18           On March 11, 2020, the World Health Organization (“WHO”) publicly characterized the
                                                            19   Coronavirus (COVID-19) as a pandemic. See World Health Organization, WHO Director-
                                                            20   General's opening remarks at the media briefing on COVID-19 - 11 March 2020,
                                                            21   https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-at-the-media-
                                                            22   briefing-on-covid-19---11-march-2020 (accessed April 2, 2020).
                                                            23           On March 11, 2020, after “the number of cases of COVID-19 outside China . . . increased
                                                            24   13-fold, and the number of affected countries . . . tripled,” the World Health Organization formally
                                                            25   declared COVID-19 a global pandemic. See id.
                                                            26           On March 12, 2020, Governor Steve Sisolak issued a Declaration of Emergency for the
                                                            27   State of Nevada. See Response in NV, https://nvhealthresponse.nv.gov/preparation-in-nv/
                                                            28   (accessed April 2, 2020).

                                                                                                                   -3-
                                                             1            On March 13, 2020, President of the United States Donald Trump declared a nationwide
                                                             2   emergency.        See      COVID-19        Declaration       of     Emergency         Directive     002,
                                                             3   http://gov.nv.gov/News/Emergency_Orders/2020/2020-03-18_-_COVID-
                                                             4   19_Declaration_of_Emergency_Directive_002/ (accessed April 2, 2020).
                                                             5            The White House issued Coronavirus guidance on March 16, 2020, called “The President’s
                                                             6   Coronavirus Guidelines for America – 15 Days to Stop the Spread,” which instructed people that
                                                             7   “IF YOU ARE AN OLDER PERSON, stay home and away from other people.” (emphasis in
                                                             8   original). The President’s Coronavirus Guidelines for America, https://www.whitehouse.gov/wp-
                                                             9   content/uploads/2020/03/03.16.20_coronavirus-guidance_8.5x11_315PM.pdf (accessed April 2,
                                                            10   2020).
                                                            11            Even for those under 60 years of old, the White House guidance provides instruction to
SNELL & WILMER
                               3883 HOWARD HUGHES PARKWAY

                                  LAS VEGAS, NEVADA 89169




                                                            12   avoid spreading the coronavirus. “Even if you are young, or otherwise healthy, you are at risk and
                      LAW OFFICES

                                         SUITE 1100




                                                            13   your activities can increase the risk for others. It is critical that you do your part to slow the spread
             L.L.P.




                                                            14   of the coronavirus.” That guidance includes the following instructions: “Work or engage in
                                                            15   schooling FROM HOME whenever possible.”                  “AVOID DISCRETIONARY TRAVEL,
                                                            16   shopping trips, and social visits.” “AVOID SOCIAL GATHERINGS in groups of more than 10
                                                            17   people.” (emphasis in original). Id.
                                                            18            On March 20, 2020, Governor Sisolak directed non-essential businesses to close until at
                                                            19   least    April   16,    2020.   See   COVID-19      Declaration    of    Emergency      Directive   003,
                                                            20   https://nvhealthresponse.nv.gov/wp-content/uploads/2020/03/2020-03-20.Declaration-of-
                                                            21   Emergency-Directive-003-2.pdf (accessed April 2, 2020).
                                                            22            The virus has also impacted lawyers, caused delayed trials and court closures. Law360,
                                                            23   Coronavirus:            The       Latest        Court         Closures          And         Restrictions,
                                                            24   https://www.law360.com/articles/1252836/coronavirus-the-latest-court-closures-and-restrictions
                                                            25   (accessed April 2, 2020).
                                                            26            The United States Surgeon General said to “[a]ct like you have the virus,” adding that 15
                                                            27   days of avoiding people would not be enough to stop the spread.                       The Independent,
                                                            28   https://www.msn.com/en-gb/health/medical/act-like-you-have-the-virus-e2-80-99-us-surgeon-

                                                                                                                   -4-
                                                                 Case 2:17-cv-02869-GMN-BNW Document 115 Filed 04/02/20 Page 5 of 8



                                                             1    general-says-15-day-lockdown-won-e2-80-99t-be-enough-as-coronavirus-cases-rise/ar-
                                                             2    BB11nlew (accessed April 2, 2020).
                                                             3                The CDC advises people not to travel within Unites States for non-essential travel if there
                                                             4    is spread of COVID-19 where the travel is occurring, on its webpage specifically targeting people
                                                             5    traveling within the United States. See Center for Disease Control, Coronavirus and Travel in the
                                                             6    United         States    https://www.cdc.gov/coronavirus/2019-ncov/travelers/travel-in-the-us.html
                                                             7    (accessed April 2, 2020).
                                                             8             Upon information and belief, there is a spread of COVID-19 in every state, including
                                                             9    specifically those states and counties the Parties’ and their witnesses intend on traveling from. New
                                                            10    York Times, March 19, 2020, https://www.nytimes.com/interactive/2020/us/coronavirus-us-
                                                            11    cases.html, “Coronavirus Map: U.S. Cases Surpass 10,000,” Updated March 19, 2020, 11:28 A.M.
SNELL & WILMER
                               3883 HOWARD HUGHES PARKWAY

                                  LAS VEGAS, NEVADA 89169




                                                            12    E.T.
                      LAW OFFICES

                                         SUITE 1100




                                                            13             II.      LEGAL ANALYSIS
             L.L.P.




                                                            14                      a.    Legal Standard for Continuing a Trial Date
                                                            15             Pursuant to local rules 6-1 and 26-4, a trial court may grant a motion to continue a trial date
                                                            16    if good cause exists. Courts interpret good case as a “non-rigorous standard that has been construed
                                                            17    broadly across procedural and statutory contexts.” Alexander v. Wal-Mart Stores, Inc., No. 2:11-
                                                            18    CV-752 JCM, 2012 U.S. Dist. LEXIS 129615, *2 (D. Nev. September 12, 2012), citing Ahanchian
                                                            19    v. Xenon Pictures, Inc., 624 F.3d 1253, 1259 (9th Cir. 2010).
                                                            20                      b.    Good Cause Exists in This Case to Continue the Trial Date
                                                            21             The parties agree that good cause exists to continue the trial date due to the COVID-19
                                                            22    epidemic.
                                                            23             The unprecedented COVID-19 virus has rapidly spread across the globe and has resulted
                                                            24    in positive tests and outbreaks in every state in the United States. At this time, the Parties anticipate
                                                            25    the COVID-19 pandemic will have impact on their ability to conduct the trial of this action. This
                                                            26    includes evolving and unanticipated restrictions of groups (recently limiting groups of 10 people),
                                                            27    travel restrictions, staffing issues, and issues with third party vendors. These delays are both
                                                            28    unanticipated and unavoidable due to the virus.

                                                                                                                    -5-
                                                             1             Co-Counsel for Defendants is located in New York City which is one of the epicenters
                                                             2   of the COVID-19 outbreak in the United States. Plaintiff’s engineering expert is based in Southern
                                                             3   California. Defendant’s engineering expert is based in Chicago, Illinois. Plaintiff’s warnings
                                                             4   expert is based in Spokane, Washington. Tristar has witnesses based in Florida. Tristar’s assistant
                                                             5   general counsel is based in Maryland. All of these areas continue to be impacted by the COVID-
                                                             6   19 pandemic.
                                                             7           At least one of the witnesses in this case is over 60 years old and at higher risk of
                                                             8   complications and death from COVID-19 because of their age.
                                                             9           Given the uncertainty caused by this epidemic for travel restrictions and gatherings of
                                                            10   groups of people, the Parties agree that good cause exists to continue the May 18, 2020 trial date to
                                                            11   another date which will be submitted by the parties through a supplemental Joint Pretrial Order
SNELL & WILMER
                               3883 HOWARD HUGHES PARKWAY

                                  LAS VEGAS, NEVADA 89169




                                                            12   with leave of the Court.
                      LAW OFFICES

                                         SUITE 1100




                                                            13           III.    CONCLUSION
             L.L.P.




                                                            14           For the foregoing reasons, good cause exists and the parties jointly respectfully request that
                                                            15   this Court allow the parties to submit a supplemental Joint Pretrial Order with three new proposed
                                                            16   trial dates and continue the trial date.
                                                            17    Dated: April 2, 2020                              GORDON REES SCULLY MANSUKHANI
                                                                                                                    LLP
                                                            18

                                                            19                                                    By: /s/ Michael J. Lopes
                                                                                                                  Michael J. Lopes Esq.
                                                            20                                                    Admitted Pro Hac Vice
                                                                                                                  Gordon & Rees LLP
                                                            21                                                    1 Battery Park Plaza 28th Floor
                                                                                                                  New York, New York 10004
                                                            22                                                    Email: mlopes@grsm.com
                                                            23                                                    Co-counsel for Defendants

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                                  -6-
                                                             1    Dated: April 2, 2020                         SNELL & WILMER L.L.P
                                                             2                                                 By: /s/ Dawn L. Davis
                                                             3                                                 Dawn Davis, Esq.
                                                                                                               Nevada Bar No. 12505
                                                             4                                                 SNELL & WILMER LLP.
                                                                                                               3883 Howard Hughes Parkway, Ste 1100
                                                             5                                                 Las Vegas, Nevada 89169
                                                                                                               Email: ddavis@swlaw.com
                                                             6                                                 Attorneys for Defendants
                                                             7

                                                             8
                                                                  Dated: April 2, 2020                         COGBURN LAW OFFICES
                                                             9
                                                                                                               By: /s/ Joseph J. Troiano
                                                            10
                                                                                                               Joseph J. Troiano
                                                            11                                                 Nevada Bar. No. 12505
SNELL & WILMER




                                                                                                               2580 St. Rose Parkway, Suite 330
                               3883 HOWARD HUGHES PARKWAY

                                  LAS VEGAS, NEVADA 89169




                                                            12                                                 Henderson, Nevada 89074
                                                                                                               Email: jtroiano@cogburnlaw.com
                      LAW OFFICES

                                         SUITE 1100




                                                            13
             L.L.P.




                                                                                                               Attorneys for Plaintiff
                                                            14

                                                            15                                             ORDER
                                                            16          IT IS HEREBY ORDERED that the above Joint Motion to Continue Trial, (ECF No.
                                                            17   115), is GRANTED. Accordingly, the jury trial currently set for May 18, 2020, and the calendar
                                                            18   call currently set for May 12, 2020, are VACATED.

                                                            19          IT IS FURTHER ORDERED that the parties shall file a supplemental proposed joint

                                                            20   pretrial order by July 3, 2020.

                                                            21          DATED this ____
                                                                                    4 day of April, 2020.

                                                            22
                                                                                                            _________________________________
                                                            23                                              Gloria M. Navarro, District Judge
                                                            24                                              United States District Court

                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                              -7-
                                                                 Case 2:17-cv-02869-GMN-BNW Document 115 Filed 04/02/20 Page 8 of 8



                                                             1                                      CERTIFICATE OF SERVICE
                                                             2             I hereby certify that on April 2, 2020 I electronically transmitted the foregoing document
                                                             3    to the Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice of Electronic
                                                             4    Filing to all counsel in this matter; all counsel being registered to receive Electronic Filing.
                                                             5

                                                             6                                                    /s/ Lyndsey Luxford
                                                                                                                  An employee of Snell & Wilmer L.L.P.
                                                             7    4825-0547-5769

                                                             8

                                                             9

                                                            10

                                                            11
SNELL & WILMER
                               3883 HOWARD HUGHES PARKWAY

                                  LAS VEGAS, NEVADA 89169




                                                            12
                      LAW OFFICES

                                         SUITE 1100




                                                            13
             L.L.P.




                                                            14

                                                            15

                                                            16

                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                                   -8-
